Citation Nr: 1041315	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder.

4.  Entitlement to an initial compensable evaluation for left jaw 
line scar.

5.  Entitlement to an initial compensable evaluation for right 
lower extremity scar.

6.  Entitlement to an initial compensable evaluation for left 
lower extremity scar.


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran originally submitted the above captioned claims in 
July 2006.  In May 2007, service connection was granted for 
posttraumatic stress disorder (PTSD) and a 30 percent evaluation 
was assigned thereto, effective July 20, 2006.  Service 
connection was also granted for left jaw line scar, right lower 
extremity scar, and left lower extremity scar, and a separate 
noncompensable evaluation was assigned to each disability.  
Service connection was denied for bilateral hearing loss and 
tinnitus.  In October 2008, the rating assigned to the Veteran's 
service-connected PTSD was increased to 70 percent, with the same 
effective date.  The Veteran perfected an appeal of the May 2007 
decision, and the claims were certified to the Board for 
appellate review.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for tinnitus; entitlement to an 
initial evaluation in excess of 70 percent for PTSD; entitlement 
to an initial compensable evaluation for left jaw line scar; 
entitlement to an initial compensable evaluation for right lower 
extremity scar; and entitlement to an initial compensable 
evaluation for left lower extremity scar.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection for 
bilateral hearing loss; entitlement to service connection for 
tinnitus; entitlement to an initial evaluation in excess of 70 
percent for PTSD; entitlement to an initial compensable 
evaluation for left jaw line scar; entitlement to an initial 
compensable evaluation for right lower extremity scar; and 
entitlement to an initial compensable evaluation for left lower 
extremity scar, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

With regard to the each of the above captioned issues, in October 
2010, prior to the promulgation of a decision by the Board, the 
Veteran's submitted a statement withdrawing his appeal.  
Consequently, no allegation of error of fact or law remains 
before the Board for consideration with regard these issues.  As 
such, the Board finds that the Veteran has withdrawn these 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issues entitlement to service 
connection for bilateral hearing loss; entitlement to service 
connection for tinnitus; entitlement to an initial evaluation in 
excess of 70 percent for PTSD; entitlement to an initial 
compensable evaluation for left jaw line scar; entitlement to an 
initial compensable evaluation for right lower extremity scar; 
and entitlement to an initial compensable evaluation for left 
lower extremity scar, and, thus, these issues are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is 
dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to an initial evaluation in excess of 70 percent for 
PTSD is dismissed.

Entitlement to an initial compensable evaluation for left jaw 
line scar is dismissed.

Entitlement to an initial compensable evaluation for right lower 
extremity scar is dismissed.

Entitlement to an initial compensable evaluation for left lower 
extremity scar is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


